Citation Nr: 1133262	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07- 20 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a TDIU rating.  In November 2009, this matter was remanded by the Board for further development.

In October 2009 and April 2010, the Veteran submitted VA Form 9, Appeal to the Board of Veterans' Appeals, as to the issues of entitlement to service connection for herpes simplex and a lumbar spine disability.  However, the rating decisions on appeal and statements of the case associated with those claims have not been associated with the claims file.  A July 2011 informal hearing presentation lists the claims on appeal as entitlement to service connection for dermatophytosis (pseudofolliculitis barbae), an infection of the skin (herpes simplex), and a lumbar spine disability.  However, it is unclear to the Board whether those claims have been developed for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim for a TDIU rating.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

In November 2009, the Board remanded the Veteran's claim for a TDIU rating for a VA examination and for the RO to consider evidence that consisted of additional VA treatment records and a June 2007 private examination.  The RO was also requested to consider whether referral of the TDIU claim for extraschedular consideration was warranted.

Pursuant to the Board's remand, the Veteran was afforded a VA general examination in March 2010 and an addendum opinion was obtained in April 2010.  However, a review of the January 2011 supplemental statement of the case suggests that the RO only considered the March 2010 VA examination.  It does not appear that the RO considered the June 2007 private examination or whether referral of the TDIU claim for extraschedular consideration was warranted as requested by the Board in November 2009.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the RO considered the June 2007 private examination and additional VA treatment records when it readjudicated the Veteran's claim for a TDIU rating, an additional remand is necessary to comply with the November 2009 remand instructions.

Next, the Board finds that the Veteran's claim for a TDIU rating is inextricably intertwined with the Veteran's pending claims for service connection for dermatophytosis (pseudofolliculitis barbae), an infection of the skin (herpes simplex), and a lumbar spine disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  If the claims have not already been adjudicated, adjudicate the Veteran's claims for service connection for dermatophytosis (pseudofolliculitis barbae), an infection of the skin (herpes simplex virus), and a lumbar spine disability.  If those claims have already been adjudicated, associate any rating decisions or statements of the case with the claims file.

2.  Then, readjudicate the Veteran's claim for a TDIU rating, to include considering the June 2007 private examination, VA treatment records dated from February 2007 to February 2008, and a March 2010 VA examination and opinion and April 2010 addendum opinion.  Determine whether referral of the claim to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration is warranted.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

